United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60680
                          Summary Calendar


JUAN MARIO SIFUENTES-GARCIA,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75-214-007
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Mario Sifuentes-Garcia (Sifuentes) appeals the

affirmance by the Board of Immigration Appeals (BIA) of the

Immigration Judge’s (IJ) denial of a motion for continuance of

the removal proceeding.   Sifuentes contends that he should have

been granted the continuance so that he could challenge the 2003

alien-smuggling conviction that rendered him removable.

     This court reviews the denial of a continuance for abuse of

discretion.    Witter v. INS, 113 F.3d 549, 555-56 (5th Cir. 1997).

An IJ may grant a continuance upon a showing of good cause.         Id.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60680
                                 -2-

     Sifuentes cites to two BIA decisions having nothing to do

with the granting of a continuance, and he makes no argument

directly relevant to the “good cause” that must be shown in order

to obtain a continuance.

     Sifuentes fails to show that the denial of a continuance was

an abuse of discretion.    His petition for review is DENIED.